Citation Nr: 1816896	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for recurrent tinnitus.

2.  Entitlement to schedular total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from January 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) from May 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The May 2013 rating decision denied the Veteran's claim for tinnitus and the January 2014 decision denied the Veteran's claim for TDIU.  The Veteran filed his notices of disagreement in June 2013 and January 2014, respectively.  The Veteran timely filed his substantive appeal in June 2014.  

On July 18, 2017, the Veteran had a hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACTS

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's recurrent tinnitus had its onset during active duty service.

2.  The Veteran is service connected for post-traumatic stress disorder (PTSD) (70 percent effective May 15, 2012), ischemic heart disease (30 percent from May 15, 2012), and bilateral hearing loss (10 percent from May 15, 2012).  The Veteran has a combined 80 percent rating and meets the schedular criteria for TDIU.

3.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in conjunction with his education and work history, render him unable to obtain and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent tinnitus have been met.               38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.                     38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012);                          38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  However, given the favorable outcome in this decision represents a full grant of the issue at hand, further explanation of how VA has fulfilled its obligations is not necessary.

Service Connection Claims

The Veteran contends that his recurrent tinnitus was caused by in-service exposure to acoustic trauma from firearms and ordinance during active combat.

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus,                    38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012);                 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.                            38 U.S.C. § 5107(b) (2012).

Tinnitus

Here, the Veteran provided two different time frames concerning the onset of his tinnitus.  In an April 2013 Audiology C&P examination, the Veteran reported that his tinnitus occurred within the past twenty years.  The Veteran was honorably discharged in May 1969, therefore, according to his reported onset, his tinnitus is not afforded a presumption or direct service connection.  However, during his testimony before the undersigned VLJ, the Veteran explained that he first experienced a ringing and buzzing in his ear in 1968 during the Tet Offensive.  He testified that his unit was under heavy fire including artillery.  He stated that he was next to artillery guns during combat, but did not report his tinnitus because he was focused on the mission and wanted to carry on.  Moreover, when questioned about his statements during the C&P examination, the Veteran explained that he gave out a fictitious number as a figure of speech, and wanted to relay that his tinnitus started a long time ago.  The Veteran added that since its onset during service, the ringing in his ears has not gone away, which affects his ability to hear. During testimony, he stated that he currently has ringing in his ears, which does not go away and it makes it difficult to understand people talking on the phone, and communicating with people.  He added that he even has difficulty hearing his spouse who was sitting across the table from him.  He also informed the VLJ that prior to service he did not have any hearing or ringing problems.  He continued that his experienced ringing in his ear during discharge, which is still present to date.  

The Veteran is competent to report the onset of his symptoms, to identify the condition of tinnitus, and to describe a continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board finds no reason to doubt the credibility of these statements.  The Board finds the Veteran's explanation regarding his initial report of onset of tinnitus being 20 years prior as being a figure of speech to be plausible.   

The Veteran has been service-connected for hearing loss due to acoustic trauma during service, and he reported exposure to firearms, automatic weapons, and artillery without the use of hearing protection.  The Board finds the Veteran's testimony competent and credible, and highly probative on whether his tinnitus had its onset during service with continuity of symptomatology.  Accordingly, resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.

TDIU

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment and that therefore, he is entitled to a total disability rating.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation because of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341 (a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16(b).  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Here, the Veteran meets the schedular criteria for TDIU.  The Veteran is service-connected for PTSD (70 percent effective May 15, 2012), ischemic heart disease (30 percent from May 15, 2012), and bilateral hearing loss (10 percent from May 15, 2012), for a combined 80 percent rating, which although not accounting for the Board grant of tinnitus in this decision would not change the combined rating.  The grant of TDIU, therefore, turns on whether or not the Veteran is unable to obtain and maintain substantially gainful occupation because of his service-connected disabilities.  

In his August 2013 formal claim for TDIU, the Veteran indicated that he last worked full time in 2009, but that his disability affected his full time employment in 2010.  He indicated that he became too disabled to work in 2010.  At that time, he was a laborer making $19,000.00/year.  He failed to list his previous employers or the number of hours he worked those jobs.  He reported that his PTSD is what prevents him from securing or following substantially gainful employment.  He indicated that he left his last employment because of his disability.  

In another September 2013 formal claim for TDIU, the Veteran indicated that he last worked full time in 2009, but that his disability affected his full time employment in 2006.  He failed to list his previous employers or the number of hours he worked those jobs.  However, he reported that his ischemic heart disease and PTSD is what prevents him from or following substantially gainful employment.  He indicated he left his last job due to his disabilities.  The Veteran completed high school but did attend college.  He has worked as a general laborer making $18,000.00/year.  

During his hearing testimony, the Veteran provided more details for his TDIU claim.  He testified that he was hired at Dow Chemical Company as a plastic machine operator following service.  He worked for Dow for twenty-nine years until the plant was sold.  He then worked for the successor company for another four years, until they moved out of Michigan.  The Veteran stated he did not retire, but filed for unemployment for two or two and a half years.  The Veteran then used his 401K, before working for a company for about two years.  
The Veteran indicated that he left that last company because he did not get along with everybody.  He indicated he had social issues with his colleagues.  He testified that he worked with young people and he could not tolerate them slamming doors, or banging on the tables, and did not like being touched.  He noted he was frustrated and could not take it.  He stated that he tried to explain his issues with his crew, but he could not take it.  After leaving, he attempted to obtain work but has not been able to.  He indicated that he cannot find another job because of his PTSD.  He just did not get along with people, and tried to keep to himself.  The only reason he stayed working for two years was to support his family.  He indicated irritability at work.  Prior to military service, the Veteran worked in a KFC part-time during high school.  

At the time of an April 2013 audiological examination, the Veteran reported his hearing loss affected his daily life in that he sometimes cannot hear his wife from across the table.  With hearing aids, hearing is better.  If someone said something to the Veteran while he was not wearing his hearing aids, he would shake his head and say yes just to acknowledge it.  With regard to tinnitus, when his ears were ringing, he had difficultly comprehending what his wife was saying.  Likewise, during his July 2017 hearing, the Veteran testified that his tinnitus affects him when answering the phones, as he cannot understand certain people talking on the phone, depending on their voice.  He has a problem just communicating with people.

In regards to his ischemic heart disease, the Veteran underwent a VA examination in April 2013.  The evaluation showed that the Veteran was diagnosed in 1983 with IHD and takes continuous medication for the condition.  His lowest level of activity at which he reported fatigue was greater than five but less than seven METs, which is consistent with activities such as golfing, mowing lawn, and heavy yard work.  There was no evidence of cardiac hypertrophy or dilation, and he had a LVEF of 65 - 70 percent.  The examiner reported that the Veteran's ischemic heart disease has no functional impact on his ability to work.  

As for his PTSD, the Veteran underwent a VA examination in June 2013.  At the time of a June 2013 PTSD examination, the Veteran's PTSD was found to be manifested by feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  The psychologist indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally, the Veteran has anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  

In regards to his family, the Veteran has been married for eighteen years with no previous marriages.  The Veteran was reported to have sudden angry outbursts, with frequent verbal discord but no physical abuse.  The Veteran indicated that he is startled easily.  The Veteran has two stepsons, and he reported having a "real good" relationship with his stepsons and grandchildren "as long as they do not come up behind [him]."  He occasionally goes out with friends, perhaps once in three months.  He has two friends that he calls occasionally.  

The examiner opined that the service connected mental disorder symptoms would be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's 70 percent PTSD rating contemplates his occupational impairment with deficiencies in most areas.  The competent medical evidence documents that the PTSD is not productive of complete occupational impairment.  

Moreover, his other service-connected disabilities do not preclude the Veteran from obtaining and maintaining substantially gainful employment.  As detailed above, the Veteran's tinnitus does affect his ability to hear people on the phone and communicating in general, but the Veteran noted that a hearing aids helps to improve his hearing.  Even with the hearing issue, the Veteran was never fired from a previous employer because of his inability to follow orders.  Additionally, the examiner noted that his ischemic heart disease does not affect his ability to work.  The Veteran did testify, however, that his heart disease limits his physical ability to walking no more than twenty to thirty yards before he has leg pain.  However, even with this physical limitation the Veteran is not precluded from sedentary work, especially given that he has the MET capacity to perform activities like golfing, mowing lawn, and heavy yard work.  Additionally, there is no indication other than the Veteran's own contention that he is rendered unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The VA psychologist's assessment is competent and credible and given significant probative weight with regard to the impairment produced by the service connected PTSD.  The preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, entitlement to TDIU is denied.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to TDIU is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


